UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7435



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

TONY THOMAS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Elkins. Robert R. Merhige, Jr., Senior
District Judge, sitting by designation. (CR-88-71)


Submitted:     January 18, 1996         Decided:     February 15, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Tony Thomas, Appellant Pro Se. William Anthony Kolibash, OFFICE OF
THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Thomas, No. CR-88-71 (N.D.W. Va. Aug. 18, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2